Citation Nr: 1805099	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to September 28, 2012 and in excess of 40 percent thereafter for service-connected prostate cancer residuals.

2. Entitlement to a rating in excess of 10 percent for service-connected residuals, right wrist dislocation.

3. Entitlement to a rating in excess of 20 percent for service-connected residuals of left knee medial meniscus tear post medial meniscectomy. 

4. Entitlement to a compensable evaluation for service-connected bilateral hearing loss.

5. Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to May 1964 and from June 1968 to June 1971, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions dated in January 2011 and September 2012 of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is of record.

This case was previously before the Board in February 2015 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in February 2015, the Board remanded the claims on appeal in order to obtain outstanding treatment records, afford the Veteran VA examinations, and readjudicate the claims.  The Veteran's claims file contains updated treatment records and November 2015 VA examination reports assessing his hearing loss, prostate cancer, and wrist disabilities.  There is no evidence that the VA scheduled examinations regarding the Veteran's claimed heart condition or left knee disability.  Additionally, as noted by the Veteran's representative in a July 2017 appellate brief, the AOJ failed to readjudicate the claims on appeal.  Unfortunately, the AOJ recertified the case to the Board prior to completing the Board's February 2015 remand directives.  As the AOJ's action was premature and not in compliance with the prior remand directives, a remand of these matters is required.  See Stegall v. West, 11 Vet. App. 268 (1998)(remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Further, the Court of Appeals for Veterans Claims recently issued Correia v. McDonald, 28 Vet. App. 158 (2016) holding, in pertinent part, that "[t]he final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  This section states that joints "should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  The November 2015 wrist examiner did not state that the Veteran was tested on both active and passive motion.  The Veteran must be afforded a new examination to correct this deficiency.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finally finds that to ensure that all due process requirements are met, and the record is complete, further action to obtain all outstanding, pertinent records is warranted.



Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any outstanding treatment records pertinent to the claims on appeal.  

2. Thereafter, schedule the Veteran for an examination to ascertain the current severity of his service-connected residuals of a right wrist dislocation with dorsal intercalated segmental instability.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.

Testing must include range of motion testing done under active and passive motion and, if applicable, in weight-bearing and non weight-bearing.  The examiner must also test muscle strength and endurance compared with the left wrist.  A notation must be made to indicate the types of testing done to ensure compliance with this directive.  If the examiner is unable to conduct the required testing, he or she should explain why that is so.

3. After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for an examination to ascertain the current severity of his service-connected residuals of a left knee medial meniscus tear post medial meniscectomy.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.

Testing must include range of motion testing done under active and passive motion and in weight-bearing and non-weight-bearing.  The examiner must also test muscle strength and endurance compared with the right knee.  A notation must be made to indicate the types of testing done to ensure compliance with this directive.  If the examiner is unable to conduct the required testing, he or she should explain why that is so.

4. After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for an examination to ascertain whether the Veteran has ischemic heart disease, including coronary artery disease.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  The examiner should note the various assessments of ischemic heart disease, including in July 2006, March 2010, and December 2011.  Any necessary diagnostic testing and evaluation, including a dobutamine stress echocardiogram, cardiac nuclear scan, and/or and exercise stress test, should be performed.

5. Complete any additional development deemed necessary after the completion of the above directives.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




